DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/14/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 102(a)(1) rejections of claims 1-3, 5-7, 10, 15, 18 and 19 have been withdrawn; (2) the 35 U.S.C. 103 rejection of claim 8 over Sato has been withdrawn; and (3) the double patenting rejection over U.S. Patent No. 7,947,315 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-19
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			8
Amended claims: 				1 and 9
New claims: 					20-21
Claims currently under consideration:	1-7 and 9-21
Currently rejected claims:			1-7 and 9-21
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites that the thickener is a starch; however, claim 16, upon which claim 20 depends, already excluded all thickeners from the method.  Since claim 20 excludes the addition of a starch thickener while claim 16 already excluded the addition of any thickener, claim 20 fails to limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-7, 9, 10, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0021353; cited by IDS).
Regarding claim 1, Sato teaches a method for producing a stirred yogurt ([0002], [0040]), comprising: treating raw milk with a protein glutaminase to form a modified milk; fermenting the modified milk in the presence of a starter culture to form a yogurt ([0038]); and disrupting a gel structure of the yogurt to form the stirred yogurt ([0040]).  Although Sato exemplifies heat sterilizing milk prior to the addition of the protein glutaminase, and prior to fermenting the modified milk prima facie obvious in the absence of new or unexpected results”.  See MPEP 2144.04.IV(C).  Also, any deactivation of the enzyme in performing the sterilization after the addition of the enzyme would be expected.  Sato also discloses that the method involves the addition of starch as well as protein glutaminase and starter culture to the raw milk ([0040]) and that this method increases a viscosity of the stirred yogurt (samples #9-13 of Table 4 on page 4) compared to a method wherein the protein glutaminase and starter culture alone are added during fermentation (sample #3 of Table 3 on page 4). 
Regarding claim 2, Sato teaches the invention as disclosed above in claim 1, including the raw milk has a maximum fat content of 1.5 wt.% based on a total weight of the raw milk ([0021]).
Regarding claim 3, Sato teaches the invention as disclosed above in claim 1, including the raw milk has a maximum protein content of 5.5 wt.% ([0022]), such as 3.5% ([0047]).
Regarding claim 5, Sato teaches the invention as disclosed above in claim 1, including the raw milk is treated with the protein glutaminase in an amount of 
Regarding claim 6, Sato teaches the invention as disclosed above in claim 1, including the raw milk is treated with the protein glutaminase at a treatment temperature of 3-50°C ([0038]), which falls within the claimed temperature range. 
Regarding claim 7, Sato teaches the invention as disclosed above in claim 1, including the raw milk is treated with the protein glutaminase for a duration of 2-6 hours ([0038]), which falls within the claimed time range. 
Regarding claim 9, Sato teaches the invention as disclosed above in claim 1, including heat sterilization is performed by a conventional method ([0040]), such as at a temperature of 95°C for 3 minutes ([0047]).
Regarding claim 10, Sato teaches the invention as disclosed above in claim 1, including the method further comprising adding a stabilizer (corresponding to starch) to the raw milk at any stage of during the production of the yogurt ([0029]), which includes prior to treating the raw milk with the protein glutaminase.
Regarding claim 15, Sato teaches the invention as disclosed above in claim 1, including the modified milk is fermented with 0.0001-1 wt.% of the starter culture, based on the total weight of the modified milk ([0036]).
Regarding claim 18, 
Regarding claim 19, Sato teaches a stirred yogurt ([0040]) by the method of claim 1 as described above.

Claim 1, 4, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2011/0064847; cited by IDS) in view of Miwa (US 8,318,223; cited by IDS), hereinafter referred to as “Miwa II”.
Regarding claim 1, Miwa teaches a method for producing a stirred yogurt ([0071]), comprising: treating a raw milk (corresponding to skim milk powder) ([0071]) with a protein glutaminase to form a modified milk ([0017]); fermenting the modified milk in the presence of a starter culture to form a yogurt; and disrupting a gel structure of the yogurt (corresponding to filtered through a filter) to form the stirred yogurt ([0071]).  Miwa also teaches that the method involves the addition of transglutaminase in addition to protein glutaminase and starter culture to raw milk ([0071]) and that this method increases a viscosity of the stirred yogurt (products #1-4 in Table 8 on pages 8-9) compared to a method wherein the protein glutaminase and starter culture alone are added during fermentation (comparative product #2 in Table 8 on page 8).  Although Miwa teaches that the yogurt food product may be sterilized ([0051]), it does not teach heat sterilization of the modified milk after treating the raw milk with the protein glutaminase and prior to fermenting the modified milk.
However, Miwa II teaches a method of producing a yogurt using modified milk, wherein the modified milk is sterilized after it was treated with the protein glutaminase and prior to fermenting the modified milk (column 12, lines 20-26).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Miwa to heat sterilize the modified milk after treating raw milk with protein glutaminase as taught by Miwa II.  Since Miwa teaches the yogurt or raw materials from which it is made may be sterilized, but does not teach heat sterilization, a skilled practitioner would be motivated to consult an additional reference such as Miwa II in order to determine a method of making sterilized yogurt, thereby rendering the claimed heat sterilization step obvious.
Regarding claim 4, Miwa teaches the invention as disclosed above in claim 1, including the amount of protein glutaminase can be varied according to a kind of protein to be modified, final product, or an effect to be obtained ([0046]). As the amount of protein glutaminase in the raw milk is a variable that can be modified, among others, according to the protein type and the desired final product or effect, the amount of protein glutaminase would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of protein glutaminase cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of protein glutaminase in the raw milk to obtain the desired yogurt product as taught by Miwa (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 16, Miwa teaches the invention as disclosed above in claim 1, including the method does not involve the use of a thickener (corresponding to the optional addition of additives such as gum and pectin [0052]).
Regarding claim 17, Miwa teaches the invention as disclosed above in claim 1, including the method further comprises treating the raw milk with a transglutaminase enzyme concurrently with the treating of the raw milk with the protein glutaminase (Abstract).
Regarding claim 20, Miwa teaches the invention as disclosed above in claim 16, including the method does not involve the use of a starch thickener (corresponding to the optional addition of starch [0052]).
Regarding claim 21, Miwa teaches a method for producing a stirred yogurt ([0071]), comprising: treating a raw milk (corresponding to skim milk powder) ([0071]) with a protein glutaminase to form a modified milk ([0017]); fermenting the modified milk in the presence of a starter culture to form a yogurt; and disrupting a gel structure of the yogurt (corresponding to filtered through a filter) to form the stirred yogurt ([0071]). Wherein the method does not involve the use of a starch (corresponding to starch being an optional ingredient [0052]).  Miwa 
However, Miwa II teaches a method of producing a yogurt using modified milk, wherein the modified milk is sterilized after it was treated with the protein glutaminase and prior to fermenting the modified milk (column 12, lines 20-26).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Miwa to heat sterilize the modified milk after treating raw milk with protein glutaminase as taught by Miwa II.  Since Miwa teaches the yogurt or raw materials from which it is made may be sterilized, but does not teach heat sterilization, a skilled practitioner would be motivated to consult an additional reference such as Miwa II in order to determine a method of making sterilized yogurt, thereby rendering the claimed heat sterilization step obvious.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0021353; cited by IDS) as applied to claim 1 above, in view of Miwa II (US 8,318,223; cited by IDS).
Regarding claim 11, Sato teaches the invention as disclosed above in claim 1, including additives are added to the raw milk prior to the addition of the protein glutaminase ([0040]) and that an objective of the invention is to address the issue of taste and texture found in low-calorie yogurts ([0004]).  It does not teach the method further comprises treating raw milk with a reducing agent prior to, or concurrently with, the treating of the raw milk with the protein glutaminase.
However, Miwa II teaches a method of producing a yogurt using modified milk (col. 4, lines 48-50) that was treated with a reducing agent (col. 4, lines 24-30) prior to the addition of a protein glutaminase (col. 4, lines 2-6; col. 7, lines 23-24) or concurrently with the protein glutaminase (Abstract).  Miwa II also teaches that an objective of the invention is to create low-calorie dairy products with a desirable texture and flavor (col. 1, lines 31-40).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Sato to include adding a reducing agent prior to the addition of the protein glutaminase as taught by Miwa II.  Since Sato teaches the addition of additives to the raw milk prior to the addition of the protein glutaminase and that an objective of the invention is to address the issue of taste and texture found in low-calorie yogurts, a skilled practitioner would be motivated to consult an additional reference such as Miwa II in order to determine a suitable additive that would create a yogurt product with a good texture and taste.
Regarding claim 12, 
Regarding claim 13, Sato and Miwa II teach the invention as disclosed above in claim 11, including the raw milk is treated with 1-1000 ppm of the reducing agent (Miwa II, col. 4, lines 24-30), which overlaps the claimed range.
Regarding claim 14, Sato and Miwa II teach the invention as disclosed above in claim 11, including the reducing agent is yeast extract (Miwa II, col. 4, line 28).

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-3, 5-7, 10-15, 18, and 19 over Sato; claims 1, 16, and 17 over Miwa: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant amended claim 1 to recite subject matter from claim 8, which has been canceled (Applicant’s Remarks, page 5, paragraphs 2 and 6).  Applicant stated that the recited methods exclude the use of thickeners such as starch and thus claim 16 and new claims 20 and 21 differ from Sato, which teaches the use of starch as a characterizing feature of the invention ([0002], [0017]).  Applicant argued that any proposed modification of Sato in attempts to arrive at claims 16, 20, and 21 would require the complete removal of starch from Sato’s method, which would require a substantial reconstruction and redesign of necessary elements (Applicant’s Remarks, page 9, paragraph 3 – page 10, paragraph 1).
 The anticipation rejection of the claims over Sato or Miwa are withdrawn due to the amendment of claim 1.  However, claims 1-3, 5-7, 10-15, 18, and 19 stand rejected as being obvious in view of Sato and claims 1, 16, 17, 20 and 21 stand rejected as being obvious in view of Miwa and Miwa II as described above.

Claim Rejections – 35 U.S.C. §103 of claim 4 over Miwa; claims 11-14 over Sato and Miwa II: Applicant’s arguments have been fully considered and are considered unpersuasive.
 Applicant stated that, since claim 1 is amended with subject matter from claim 8, the rejections of claims 4, and 11-14 are moot (Applicant’s Remarks, page 6, paragraph 1).
However, claim 4 currently stands rejected as being obvious in view of Miwa and Miwa II as described above while the rejection of claims 11-14 in view of Sato and Miwa II are maintained.

Claim Rejections – 35 U.S.C. §103 of claims 8 and 9 over Sato: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claim 8, thereby rendering its rejection moot.  Applicant stated that the method of Sato involves a heat sterilization procedure to occur prior to the addition of protein glutaminase, starch, and a starter for fermentation which differs from the claimed method wherein heat sterilization occurs after the protein glutaminase treatment and before fermentation.  Applicant stated that the Office attempts to cure this deficiency in Sato by using a per se rule of obviousness, namely that the “selection of any order of performing processing steps is prima facie obvious in the absence of new or unexpected results”.  Applicant argued that contrary to the actual holding of In re Burhans from which this rule stems, the claimed method is not a departure from Sato by a mere change in process step order, but rather the Office’s proposed modification would require the addition of an entirely new treatment step in Sato’s method (i.e., a new step of reacting protein glutaminase with raw milk to form a modified milk prior to heat sterilization), In re Burhans is misplaced.  Applicant added that the Office has not set forth a single reason having rational underpinning to support the conclusion of obviousness as it relies only on the aforementioned per se rule and therefore, the Office has not explained why a skilled artisan would have modified Sato to perform the treatment of raw milk with protein glutaminase prior to heat sterilization as recited in claim 1 (Applicant’s Remarks, page 6, paragraph 2 – page 7, paragraph 2).
However, as described in the current grounds of rejection, although Sato exemplifies heat sterilizing milk prior to the addition of the protein glutaminase, and prior to fermenting the modified milk ([0040]), it also teaches that sterilization is a conventional step in making yogurt ([0018]) and that protein glutaminase may be added at any stage of the conventional yogurt production method such as before the fermentation step ([0024]).  These disclosures at least suggest that performing heat sterilization of the modified milk after the addition of protein glutaminase and prior to fermentation is a suitable option, which is sufficient for establishing a prima facie case of obviousness without further support from the “per se” rule based on the actual holding of In re Burhans.  Furthermore, these disclosures at least suggest that the method of Sato may include more or less steps than what is provided in the examples; therefore, Applicant’s assertion that the Office’s proposed modification would require the addition of an entirely new treatment step in Sato’s method is moot.
Applicant stated that the Office’s proposed modification of the method of Sato is only the case “in the absence of new or unexpected results” and that the pending Specification (page 27, lines 3-21) describes the correlation between the treatment of raw milk with protein glutaminase prior to fermentation with a starter culture and desired viscosities and 
However, Examiner points out that sample #16 of Inventive Example 3 uses 100 ppm of protein glutaminase, 100 ppm of yeast extract (i.e., a reducing agent used to improve effectiveness of the protein glutaminase and texture (Specification, page 20, lines 17-22)), and 1 wt.% of starch (i.e., a thickener) whereas sample #9 of Comparative Example 2 uses half the amount of protein glutaminase and no yeast extract or starch at all.  It is 

Double Patenting Rejection – claims 1, 6, and 7 over claims 1, 8-10, 13, and 14 of U.S. Patent No. 7,947,315: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant stated that the addition of the features of claim 8 to claim 1 and the same features being incorporated in new claim 21 renders the rejection moot (Applicant’s Remarks, page 10, paragraph 2).
The double patenting rejections of claims 1, 6, and 7 are moot in light of amended claim 1 and new claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791